STEVEN J. BAIRD, JR., Petitioner Below, Appellant,
v.
STATE OF DELAWARE, Respondent Below, Appellee.
No. 218, 2009.
Supreme Court of Delaware.
Submitted: June 23, 2009.
Decided: June 29, 2009.

ORDER
HENRY DuPONT RIDGELY, Justice
This 29th day of June 2009, the Court has considered the Clerk's notice directing that appellant, Steven J. Baird, Jr., show cause pursuant to Supreme Court Rule 29(b) why this appeal should not be dismissed for Baird's failure to diligently prosecute the appeal by not arranging for payment to the court reporter of the transcript ordered for the appeal. Baird has not responded to the notice to show cause. Baird's failure to respond to the notice to show cause is deemed to be his consent to the dismissal of the appeal.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.